DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam (US PG Pub. No. 2018/0368126).
As per claim 20:
Islam teaches an apparatus (see Figure 8, scheduling entity/base station 800) comprising:
a transmitter (see Figure 8, paragraph [0111], transceiver 810 provides means for communicating with various other apparatus over a transmission medium) that transmits information indicating a resource configured for a beam recovery request (see paragraph [0124], the scheduling entity/base station 800 transmits RACH resource(s) for sending beam failure recovery request via RRC signaling to the scheduled entity/UE);
and a receiver (see Figure 8, paragraph [0111], transceiver 810 provides means for communicating with various other apparatus over a transmission medium) that receives the beam recovery request on the resource (see paragraph [0146], the scheduled entity/UE sends beam failure recovery request to the scheduling entity/UE via the assigned RACH resource). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US PG Pub. No. 2018/0368126) in view of Chen (US PG Pub. No. 2020/0052770).
Note: Regarding the prior art Chen (US PG Pub. No. 2020/0052770), examiner is relying on the foreign application 201710184664.1 filed on March 24, 2017 in its entirety in the rejections below.
As per claim 1:
Islam teaches a method (see paragraph [0006], teaches a method of transmitting beam failure recovery request using contention-based physical random access channel) comprising:
receiving information indicating a resource configured for a beam recovery request (see paragraph [0146], step 1402, the scheduled entity/UE receives message from the scheduling entity/base station via RRC signaling. The message indicates RACH resource(s) for communicating beam failure recovery request (BFRR));
and transmitting the beam recovery request on the resource (see paragraph [0146], discloses the UE may transmit beam failure recovery request using the assigned RACH resource(s))….
in response to a first trigger condition as claimed.
Chen teaches transmission of beam recovery request on the resource…in response to a first trigger condition (see figure 2, paragraph [0127], discloses, when trigger condition is satisfied, the terminal selects the resource subset from the reserved set to transmit the beam recovery request information).
Thus it would have been obvious to a person or ordinary skill in the art before the effective filing date of the application to incorporate the transmission of beam recovery request information based on trigger condition (as disclosed in Chen) as a way of obtaining a better beam (please see paragraph [0130] of Chen). Therefore, selecting a better beam via the beam recovery process helps to enhance communication (please see paragraphs [0013], [0014] of Chen).
As per claim 3:
Islam in view of Chen teaches the method of claim 1, wherein the resource configured for the beam recovery request is configured by radio resource control signaling (Islam, see paragraph [0124], discloses UE may receive the RACH resource(s) for reporting the beam failure recovery request from the base station via RRC signaling).
As per claim 19:
Islam teaches an apparatus (see Figure 9, scheduled entity 900) comprising:
a receiver (see Figure 9, transceiver 910, paragraphs [0111], [0118], the transceiver provides means for communicating with various other apparatus over a transmission medium) that receives information indicating a resource configured for a beam recovery request (see paragraph [0146], step 1402, the scheduled entity/UE receives message from the scheduling ;
and a transmitter (see Figure 9, transceiver 910, paragraphs [0111], [0118], the transceiver provides means for communicating with various other apparatus over a transmission medium) that transmits the beam recovery request on the resource (see paragraph [0146], discloses the UE may transmit beam failure recovery request using the assigned RACH resource(s)) ….
Islam does not clearly disclose transmission of beam recovery request on the resource…in response to a first trigger condition as claimed.
Chen teaches transmission of beam recovery request on the resource…in response to a first trigger condition (see figure 2, paragraph [0127], discloses, when trigger condition is satisfied, the terminal selects the resource subset from the reserved set to transmit the beam recovery request information).
Thus it would have been obvious to a person or ordinary skill in the art before the effective filing date of the application to incorporate the transmission of beam recovery request information based on trigger condition (as disclosed in Chen) as a way of obtaining a better beam (please see paragraph [0130] of Chen). Therefore, selecting a better beam via the beam recovery process helps to enhance communication (please see paragraphs [0013], [0014] of Chen).

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chen and further in view of Takahashi (US PG Pub. No. 2020/0275514).
	As per claim 2:
Islam in view of Chen teaches the method of claim 1 with the exception of:
wherein the first trigger condition comprises a medium access control layer receiving a number of out-of-sync indications from a physical layer. 
Takahashi teaches wherein the first trigger condition comprises a medium access control layer receiving a number of out-of-sync indications from a physical layer (see paragraph [0154], discloses in the case the terminal apparatus 1 receives N1 continuous indications “beams out-of-sync” from the lower layer, the MAC layer may consider that a beam pair link failure has been detected in one or more beam pair links for monitoring the NR-PDCCH. Note: Figure 12, element 10 is the (physical layer processing unit) located below the MAC layer processing unit 15. Examiner is reading said physical layer processing unit as said lower layer since that layer determines the monitored beam pair link as “beam out-of-sync”. That is, in a case that the beam pair link quality over the previous time-period is worse than the threshold value Q1, please see paragraph [0138]). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the  monitoring of link quality in the MAC layer based on messages received from the physical layer (as disclosed in Takahashi) into both Islam and Chen as a way of determining whether the beam pair link is either in-sync or out-of-sync (paragraphs [0157] of Takahashi). Therefore, implementing such a step for monitoring link quality helps to provide an efficient communication as well as reduction in interference between cells and/or between terminal apparatuses (please see paragraph [0010] of Takahashi).



s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chen and further in view of Nagaraja (US PG Pub. No. 2018/0234960).
As per claim 4:
Islam in view of Chen teaches the method of claim 3 with the exception of:
wherein the resource configured for the beam recovery request is enabled for use in response to the resource being configured by the radio resource control signaling.
Nagaraja teaches wherein the resource configured for the beam recovery request is enabled for use in response to the resource being configured by the radio resource control signaling (paragraph [0041], discloses UE receives configuration for uplink resources via RRC signaling. The uplink resources are for transmission of beam recovery message(s). The uplink resources for beam recovery message(s) may be enabled or disabled by an indication from the base station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation on uplink resources via RRC signaling (as disclosed in Nagaraja) into both Islam and Chen as a way of indicating to the UE the dedicated resources for transmitting beam recovery message(s) (please see paragraph [0041] of Nagaraja). Therefore, allocating such uplink resources helps to improve throughput and high latency (please see paragraph [0004] of Nagaraja).
As per claim 6:
Islam in view of Chen teaches the method of claim 1 with the exception of:
further comprising selecting a first available resource to transmit the beam recovery request in response to a contention-free resource and a physical uplink control channel resource being available for transmission of the beam recovery request.
further comprising selecting a first available resource to transmit the beam recovery request in response to a contention-free resource and a physical uplink control channel resource being available for transmission of the beam recovery request (see paragraph [0076], discloses the UE may transmit beam recovery message using PUCCH and/or PRACH resources. The PRACH resource(s) could be contention-free resource, please see paragraph [0069]).
Thus it would have been obvious to a person or ordinary skill in the art before the effective filing date of the application to incorporate the transmission of beam recovery message on PUCCH and/or PRACH resource(s) as disclosed in Nagaraja into both Islam and Chen since the message could be transmitted on combined resources overlapping in time or frequency (please see paragraph [0076] of Nagaraja). Therefore, allocating such uplink resources helps to improve throughput and high latency (please see paragraph [0004] of Nagaraja).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chen and further in view of Lee (US PG Pub. No. 2018/0278310).
As per claim 5:
Islam in view of Chen teaches the method of claim 3 with the exception of:
wherein the resource configured for the beam recovery request is enabled for use in response to the resource being activated by a medium access control control element.
Lee teaches wherein the resource configured for the beam recovery request is enabled for use in response to the resource being activated by a medium access control control element (see paragraph [0066], the terminal may perform beam recovery request on the assigned UL grant by using the MAC-CE). 
before the effective filing date of the application to incorporate the transmission recovery request via the MAC-CE (as disclosed in Lee) into both Islam and Chen as a way of enabling the base station to know the purpose of the request sequence through the MAC-CE of the terminal (please see paragraph [0066] of Lee).

8.	Claims 12, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chen and further in view of Yang (US PG Pub. No. 2020/0092785).
As per claim 12:
Islam in view of Chen teaches the method of claim 1 with the exception of:
further comprising selecting the resource to transmit the beam recovery request based on a measurement result and an association between a downlink transmission beam and a physical uplink control channel resource. 
Yang teaches further comprising selecting the resource to transmit the beam recovery request based on a measurement result and an association between a downlink transmission beam and a physical uplink control channel resource (paragraph [0054], in case that the quality, measured by the terminal, of the beam pair link (BPL) is lower than the second beam recovery threshold and after multiple measurements, the terminal determines that the BPL employed in the current transmission has a poor quality. The terminal may then transmit beam failure recovery request to the network-side equipment so that the data transmission may be switched onto a new backup BPL. The beam failure request is transmitted on assigned resources, please see paragraph [0051]. Also, said BPL refers to the uplink and downlink beams, please see paragraph [0043]).
before the effective filing date of the application to incorporate the transmission of beam failure recovery request after multiple measurements on the beam pair link (as disclosed in Yang) into both Islam and Chen as a way of resuming data transmission after switching onto a backup beam pair link (please see paragraph [0054] of Yang). Therefore, implementing such beam failure recovery procedure enables the communication system to switch rapidly to a backup beam pair link (BPL) and resume control information or data transmission (please see paragraph [0004] of Yang).
As per claim 16:
Islam in view of Chen and further in view of Yang teaches the method of claim 12.
The combination of Islam and Chen does not teach further comprising performing a beam measurement to determine the measurement result in response to a second trigger condition.
Yang teaches further comprising performing a beam measurement to determine the measurement result in response to a second trigger condition (see paragraph [0054], discloses the terminal perform multiple measurements if the BPL employed in the current information transmission is lower than the second beam recovery threshold).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of beam failure recovery request after multiple measurements on the beam pair link (as disclosed in Yang) into both Islam and Chen as a way of resuming data transmission after switching onto a backup beam pair link (please see paragraph [0054] of Yang). Therefore, implementing such beam failure recovery procedure enables the communication system to switch rapidly to a backup beam pair link (BPL) and resume control information or data transmission (please see paragraph [0004] of Yang).

Islam in view of Chen and further in view of Yang teaches the method of claim 16.
The combination of Islam and Chen does not teach wherein the second trigger condition comprises a quality of a serving beam being less than a predetermined threshold, a number of out-of-sync indications from a physical layer, or some combination thereof.
Yang teaches wherein the second trigger condition comprises a quality of a serving beam being less than a predetermined threshold (see paragraph [0054], discloses the terminal transmits beam recovery request when the quality of the BPL is lower than the second beam recovery threshold), a number of out-of-sync indications from a physical layer, or some combination thereof (Note: The number of out-of-sync indications from the physical layer is addressed in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of beam failure recovery request after multiple measurements on the beam pair link (as disclosed in Yang) into both Islam and Chen as a way of resuming data transmission after switching onto a backup beam pair link (please see paragraph [0054] of Yang). Therefore, implementing such beam failure recovery procedure enables the communication system to switch rapidly to a backup beam pair link (BPL) and resume control information or data transmission (please see paragraph [0004] of Yang).
As per claim 18:
Islam in view of Chen teaches the method of claim 1 with the exception of:
further comprising starting a timer in response to the first trigger condition. 
further comprising starting a timer in response to the first trigger condition (paragraph [0050], when current information transmission meets a preset beam failure trigger condition, the terminal starts a timer for beam failure recovery procedure).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of timer when performing beam failure recovery procedure (please see Yang) into both Islam and Chen as a way of enabling the terminal to determine whether beam failure recovery procedure is successful within the allocated time duration (please see paragraph [0071] of Yang). Therefore, implementing such beam failure recovery procedure enables the communication system to switch rapidly to a backup beam pair link (BPL) and resume control information or data transmission (please see paragraph [0004] of Yang).

9.	Claim 13 is rejected under 35 U.S.C. 103 a being unpatentable over Islam in view of Chen and further in view of Yang and Noh (US PG Pub. No. 2018/0323855).
As per claim 13:
Islam in view of Chen and further in view of Yang teaches the method of claim 12.
The combination of Islam, Chen and Yang fail to clearly teach wherein the association between the downlink transmission beam and the physical uplink control channel resource is configured by radio resource control signaling. 
Noh teaches wherein the association between the downlink transmission beam and the physical uplink control channel resource is configured by radio resource control signaling (see paragraphs [0056], [0067], discloses providing an indication regarding whether DL-UL beam association has been activated via RRC signaling).
before the effective filing date of the application to incorporate the teachings of Noh into Islam, Chen and Yang. The motivation for doing so would be to enable the terminal to configure a beam to be used for UL transmission (please see paragraph [0033] of Noh).

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chen and further in view of Yang and John Wilson (US PG Pub. No. 2018/0278467), hereinafter referred to as John.
	As per claim 14:
	Islam in view of Chen and further in view of Yang teaches the method of claim 12 with the exception of:
wherein the measurement result is based on a channel state information reference signal in response to the channel state information reference signal being configured by a base unit.
John teaches wherein the measurement result is based on a channel state information reference signal in response to the channel state information reference signal being configured by a base unit (see paragraphs [0037], [0058], discloses the base station may provide the UE an indication regarding which downlink CSI-RS/SS port set to perform measurement. The UE upon performing measurements on the downlink CSI-RS/SS indicates a beam failure based on the CSI-RS/SS measurements. Note: Examiner is equating said base station as the base unit consistent with applicant’s claimed invention).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of John into Islam, Chen and .
Allowable Subject Matter
11.	Claims 7-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474